Citation Nr: 1423147	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-14 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel





INTRODUCTION
	
The Veteran served on active duty from February 1957 to January 1959, with additional service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2010, the Veteran and his wife provided testimony at a RO hearing before a Decision Review Officer (DRO).  A transcript of the hearing is of record.

In a May 2012 decision, the Board denied the Veteran's claims on appeal.  The Veteran appealed the denial of the claims to the United States Court of Appeals for Veterans Claims (Court), and in an October 2013 Memorandum Decision, the Court vacated the May 2012 decision and remanded the matters to the Board for re-adjudication.

In April 2014, the Veteran and his representative submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The most probative evidence of record does not demonstrate that it is at least as likely as not that bilateral hearing loss is causally related to active duty or manifested to a compensable degree within one year of discharge from active duty.

2. The most probative evidence of record does not demonstrate that it is at least as likely as not that tinnitus is causally related to active duty or manifested to a compensable degree within one year of discharge from active duty.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A January 2008 letter satisfied the duty to notify provisions with respect to the service connection claims and included notification of the regulations pertinent to the establishment of an effective date and disability rating.

VA has also satisfied its duty to assist the Veteran with respect to the claims decided herein.  The record contains the Veteran's VA treatment records, VA examination reports, private treatment records, and lay evidence.  Although the dates of the Veteran's active duty service have been verified, the Veteran's service treatment records and personnel records are unavailable due to a fire that occurred at the National Personnel Records Center in July 1973.  The record demonstrates that all efforts to obtain those records have been exhausted.  In addition, the Veteran  underwent VA examination in March 2010 and May 2013.  The VA examiners reviewed the record, completed physical examinations, and provided clinical findings and opinions with adequate rationale, citing to pertinent evidence in the record.   38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the DRO who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2010 hearing, the DRO asked questions relevant to the information and evidence necessary to substantiate the claims, as well as solicited information relevant to the submission of evidence that might have been overlooked and that might substantiate the claims.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As all relevant facts have been properly and sufficiently developed in this appeal, no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bilateral hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has bilateral hearing loss and tinnitus as the result of exposure to acoustic trauma during active duty.  Specifically, he contends that he was exposed to loud artillery fire without hearing protection as a Fire Direction Control Specialist.

The record reflects diagnoses of bilateral sensorineural hearing loss and tinnitus during the pendency of the appeal.  As such, the Board finds the Veteran has established current disabilities for the purpose of service connection.  With respect to an in-service event or injury, the Veteran's service treatment records are unavailable for review.  However, the Board finds the Veteran's military occupational specialty of Fire Direction Control Specialist, in conjunction with his lay statements concerning in-service noise exposure and the lay statements provided by Dr. W. Evans, to be competent and credible evidence of in-service exposure to acoustic trauma.  Therefore, the Veteran has established an in-service injury for service connection purposes.

In this case, there are conflicting medical opinions of record with respect to a nexus between the Veteran's current disabilities and the in-service exposure to acoustic trauma.  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  

The Veteran submitted a letter dated November 2008 from Dr. W. Evans, who reported serving in the same battalion as the Veteran from 1954 to 1956.  Dr. Evans stated that he had graduated with a major in audiology and was concerned about the noise during service because they did not issue hearing protectors to their personnel.  Dr. Evans opined that he had significant and profound hearing loss due to his exposure in service and felt the Veteran was fully qualified to receive support from VA for hearing evaluation.

In March 2010, the VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or a result of his history of military noise exposure.  First, the VA examiner found there was no evidence to establish chronicity or continuity of care.  In addition, the Veteran could not recall having any hearing disturbances during military service, although he did report exposure to loud artillery fire.  The VA examiner found this exposure was less likely than not to have caused any permanent hearing disturbances as research studies had shown that hazardous noise exposure had an immediate effect on hearing and that it was usually temporary at first.  According to the studies, it did not have a delayed onset nor was it progressive or cumulative.  In addition, the VA examiner found the chance of the Veteran having significant hearing disturbances from two years of military service was less than 12 percent without the use of hearing protection.  According to outside medical research, among soldiers with less than 2.5 years of service, only 5.4 percent had hearing loss.  Further, the VA examiner found it significant that the Veteran worked successfully for decades following service as a teacher, clerk, manager, and vice-president, all positions that would have required good hearing sensitivity.  Additionally, the Veteran reported the onset of his bilateral hearing disturbances several years ago, which would be an onset of hearing loss over 40 years after his separation from service.  Moreover, at the age of 76 years, the VA examiner determined that presbycusis was a significant cause of the Veteran's bilateral hearing disturbances.  The VA examiner reported this etiology was consistent with the audiometric nature and configuration of hearing loss.  Finally, the VA examiner found it significant that the Veteran had recreational noise exposure refinishing furniture since 1993.

In a July 2010 letter, K. Zigon, a private audiologist, reported examining the Veteran for complaints of decreased hearing and bilateral tinnitus.  The Veteran reported that his symptoms began during his military experience several years ago.  K. Zigon found that in the absence of previous audiograms, the date of onset of hearing loss was unable to be determined and that it was impossible to objectively determine the severity of subjective tinnitus or the degree of hearing loss that would be present without previous exposure to noise during active duty.  However, when the configuration of the audiogram in the high frequencies was taken into consideration, noise exposure could not be ruled out as a contributing factor in the overall loss.  

A June 2012 letter from Dr. L. Murphy shows the Veteran reported that bilateral tinnitus first presented when he was in the Army.  In addition, the Veteran opined that during his shifts at Fort Knox, he was exposed to excessive noise from 105 millimeter and 155 millimeter Howitzer cannons.  At the end of his shift, his hearing would diminish and his ears would ring for several hours.  Prior to his next shift, his hearing would get better and the ringing would ease up.  The Veteran also reported an incident at Fort Knox where he witnessed an explosion of a Howitzer  that exceeded the noise level of other noises, and as a result, he had experienced tinnitus and temporary hearing loss for several days.  The Veteran reported that for years he had noticed that others mumbled or spoke softly, and he denied exposure to excessive noise since his time in the military.  Dr. Murphy reported that this repetitive cycle of tinnitus and hearing loss due to auditory fatigue following exposure to excessive levels of sound was known as Temporary Threshold Shift, which had continued throughout the Veteran's career.  Dr. Murphy opined that Temporary Threshold Shift could cause a Permanent Threshold Shift.  In addition, Dr. Murphy cited outside literature concerning the sound pressure levels from Howitzer cannons and found that hearing loss at those levels would be immediate, permanent, and accumulative with every discharge of the Howitzer cannon.  Dr. Murphy opined that the Veteran's tinnitus and hearing were more likely than not related to excessive and prolonged noise exposure to the Howitzer cannons. 

In May 2013, the same VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or a result of his history of military noise exposure.  Rather, the VA examiner found bilateral hearing loss and tinnitus were most likely caused by and a result of the Veteran's history of occupational and avocational/recreational noise exposure in civilian life and presbycusis at the age of 79 years.  First, the VA examiner pointed out that there was no evidence to establish chronicity or continuity of care.  In this respect, the VA examiner found the Veteran's reports of the onset of tinnitus and hearing loss were grossly inconsistent throughout the record.  At the time of the March 2010 VA examination, the Veteran reported having progressive bilateral hearing loss over the past several years.  However, on examination in May 2013, the Veteran reported first noticing hearing loss in 1958 to 1959 when he was in the Army.  In March 2010, the Veteran reported an onset of tinnitus "for as long as he could remember...at least three years," whereas in May 2013, the Veteran stated that he had constant tinnitus since active duty.  In addition, in March 2010 the Veteran could not recall any hearing disturbances during military service, whereas he later reported experiencing a significant explosion and that he had complained of his ears ringing at that time.  The VA examiner also commented on Dr. Murphy's June 2012 opinion, which referenced a 2006 finding from the Institute of Medicine's landmark study.  However, the VA examiner found Dr. Murphy's conclusion concerning the effects of the excessive noise levels of Howitzer fire was wrong.  The VA examiner found that if Dr. Murphy's conclusion was true, then every single veteran serving in an artillery unit or exposed to Howitzer fire would have separated military service with "permanent" hearing loss, which was simply unfounded.  According to the VA examiner, research studies had shown that hazardous noise exposure had an immediate effect on hearing, which was usually temporary at first.  It did not have a delayed onset nor was it progressive or cumulative.  Therefore, any hearing loss the Veteran may have had during military service was only temporary in nature.  Indeed, this was consistent with the Veteran's description of a temporary hearing loss during military service as reported to Dr. Murphy.  The VA examiner also found that Dr. Murphy had erroneously concluded that it was "well established that exposure to high noise intensity greater than 91 dBA will cause immediate, permanent, and accumulative damage such as the case with the Veteran."  According to the VA examiner, if this were true, then every person ever exposed to a lawn mower, fire alarm, or their mother or wife yelling at them would have permanent, noise-induced hearing loss.  

The VA examiner repeated the findings that indicated only 5.4 percent of soldiers with less than 2.5 years of service had hearing loss.  In addition, the VA examiner noted the Veteran's occupational history since active duty included positions as a teacher, clerk, manager, and vice president, which would have required good hearing sensitivity.  Furthermore, the Veteran reported in March 2010 that he had finished furniture with an orbital sander two days per month since 1993.  In May 2013, the Veteran reported an additional eight years of work where he was "in and out of a plant, sometimes daily and sometimes not."  According to the Noise Manual and OSHA regulations, the degree of any noise-induced hearing loss was highly correlated with the intensity of the noise and the length of exposure time.  The VA examiner found it significant that in civilian life, the Veteran had 25 years of occupational industrial noise exposure and 17 years of recreational/avocational noise exposure to orbital sanders and drills.  As such, the VA examiner found the Veteran's exposure to hazardous noise in civilian life was far greater than his two years of hazardous noise exposure in the military, and therefore, the nexus with military service was far less than a 50/50 probability relationship compared to his exposure to hazardous noise in civilian life.  According to the VA examiner, an etiology of civilian noise exposure and presbycusis were also most consistent with the Veteran seeking care for hearing disturbances in recent years.  Furthermore, the Veteran's two years of occupational noise exposure during service was typically insignificant at such a young age.  The VA examiner cited outside medical literature, which showed that in the United States, most hearing loss developed gradually during middle or old age, without any identifiable cause or association other than advancing years.  Epidemiologic studies also showed that presbycusis was the most prevalent cause of tinnitus, followed by excessive noise exposure.  At the age of 79 years, the VA examiner opined that presbycusis was a significant cause of the Veteran's bilateral hearing disturbances and was consistent with the audiometric nature and configuration of his hearing loss.  Furthermore, any tinnitus the Veteran may have had during military service was only temporary in nature.  According to outside medical literature, brief spontaneous tinnitus, lasting seconds to minutes, was a nearly universal sensation.  Temporary tinnitus, lasting minutes to hours, occurred routinely after noise exposures that were sufficiently intense and/or prolonged to cause temporary injury to the ear.  According to the Noise Manual, only seldom did noise cause a permanent tinnitus without also causing hearing loss.  The VA examiner found it was at least as likely as not that the Veteran's tinnitus was a symptom associated with the Veteran's hearing loss.

In this case, the Board finds the opinions provided by the VA examiner deserve greater probative value than the private medical opinions and lay evidence of record.  First, the opinions were based on complete audiological evaluations of the Veteran as well as a review of the Veteran's records.  In addition, the VA examiner specifically commented on the private treatment records, opinions, and lay evidence of record, in particular citing to the Veteran's pertinent reports of his symptoms, and applied outside medical literature to the specific facts of the Veteran's case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the VA examiner provided an alternative etiology for the Veteran's current disabilities supported by outside medical literature.  

With respect to Dr. Evans' opinion, the Board finds it deserves less probative weight than the VA examiner's opinions.  First, it does not appear that Dr. Evans examined or treated the Veteran at any time.  In addition, the record does not show that Dr. Evans actually served with the Veteran during active duty.  More importantly, the Board finds Dr. Evans' opinion is generic and speculative in that he only opines as to his own experiences and symptoms.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1966) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  Similarly, the Board finds the opinion provided by K. Zigon speculative and therefore does not warrant significant probative value.  In particular, the Board finds K. Zigon's determination that "noise exposure could not be ruled out as a contributing factor in the overall loss" to be inconclusive.  In this respect, the Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. 
§ 3.102 (2013).

Concerning Dr. Murphy's June 2012 assessment, the record does not reflect that Dr. Murphy reviewed the Veteran's claims file or actual medical records.  As such, the Board finds it significant that the Veteran reported a rather different history of noise exposure and symptoms to Dr. Murphy in comparison to his statements documented throughout the record.  For example, in March 2010, the Veteran denied any specific hearing disturbances during military service, whereas he now recalled an explosion of a Howitzer cannon that caused temporary hearing loss and tinnitus for several days.  In addition, the Veteran denied exposure to excessive noise since active duty, although in March 2010 he reported significant recreational noise exposure to the VA examiner.  As described in greater detail below, the Board finds the Veteran is not credible to the extent that he reports an onset of bilateral hearing loss and tinnitus during active duty and continuous symptoms since service, which serves to lessen the probative value of Dr. Murphy's opinion as it appears to be based solely on the Veteran's lay statements.  In addition, the Board finds the VA examiner's findings with respect to Dr. Murphy's assessment carry substantive probative weight and serve to lower the value of Dr. Murphy's opinion as they are supported by outside medical literature and citation to specific records in the Veteran's claims file.

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In addition, as bilateral hearing loss and tinnitus are considered organic diseases of the nervous system for VA purposes, they are conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).   Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  As stated above, however, the Board finds the Veteran's statements regarding the origin and onset of his bilateral hearing loss and tinnitus have been inconsistent during the pendency of the appeal.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In March 2010, the Veteran's initial statements indicate he had experienced progressive bilateral hearing loss for only the past several years, which is consistent with the records showing he first sought treatment for hearing loss in August 2007.  In addition, the Veteran did not remember having any hearing disturbances during military service.  However, as the appeal process continued, the record shows that the Veteran's statements as to his in-service experiences changed to reflect reports of significant hearing disturbances during active duty.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Likewise, the Veteran's lay testimony concerning the onset of tinnitus has shifted during the pendency of the appeal.  In March 2010, he reported that he had experienced tinnitus "for as long as he could remember...at least three years."  Conversely, the Veteran reported in May 2013 that he had experienced ringing in his ears during active duty and complained of the ringing to his supervisor.  Therefore, the Board finds the Veteran's lay statements with respect to continuity of symptomatology are inconsistent and of little probative value, which renders them insufficient for purposes of establishing entitlement to service connection.  

Furthermore, the first notation of complaints concerning bilateral hearing loss and tinnitus is found in a VA treatment record dated August 2007, approximately 48 years following separation from service.  This prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, this period indicates that neither bilateral hearing loss nor tinnitus may be presumed to have been incurred in service as they did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Here, the Board finds that if a reasonable person were having difficulty hearing, with a constant chirping in his or her ears, that person would report it to a medical provider.  The Board notes the Veteran's assertions that he experienced diminished hearing since active duty but that he chose to ignore it.  In this respect, the Board finds pertinent the March 2010 VA examiner's comments regarding the Veteran's employment positions since active duty, as those positions would have required good hearing sensitivity.  Therefore, it would be expected that a reasonable person having to perform those duties would have sought medical treatment for any hearing problems that affected his or her duties.  In addition, a medical provider would be expected to record those problems if the Veteran deemed them severe enough to warrant examination and possible treatment.  

The Board also recognizes the statements submitted by the Veteran's wife and that she, too, is competent to describe her experiences of the Veteran's symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Again, however, the Board notes that the Veteran's own statements early in the appeal period directly contradict his wife's assertions that he experienced hearing loss and tinnitus continuously since active duty.  As such, the Board does not afford her lay testimony significant probative value.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss and against a grant of service connection for tinnitus.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


